

THESTREET.COM, INC.


EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Employment Agreement"), dated as of August 2007, by
and between TheStreet.com, Inc., a Delaware corporation (the "Company" or
"TheStreet.com''), and David Morrow ("Morrow").
 
WHEREAS, the Company desires that Morrow enter into this Employment Agreement,
and Morrow desires to enter into this Employment Agreement, on the terms and
conditions set forth herein;
 
NOW THEREFORE, the parties hereto agree as follows:
 
Section 1. Duties and Term.
 
The Company agrees to employ Morrow and Morrow agrees to be so employed in the
position of Editor-in-Chief. Morrow agrees to perform such duties, functions and
responsibilities as are generally incident to such position (which shall include
all of the Company’s editorial content, including multimedia, and such content
as is added to the Company’s business during the Term) reporting to and subject
to the direction of the Chief Executive Officer; for a period commencing on
August 23, 2007 (the “Commencement Date") and ending on August 23, 2009, unless
sooner terminated in accordance with Section 4 hereof. The Employment Agreement
shall be renewed automatically for an additional one-year period unless the
Company or Morrow gives notice to the other party hereto not less than ninety
(90) days prior to August 23, 2009 of its or his election not to re-new the
Employment Agreement, in which event the Employment Agreement shall ter-minate
on such date. The period of employment under this Employment Agreement, as
renewed or earlier terminated pursuant to Section 4 below, shall be referred to
in this Employment Agreement as the “Term.” Morrow agrees to perform faithfully
the duties assigned to him pursuant to this Employment Agreement to the best of
his abilities and to devote all of his business time and attention to the
Company's business, Morrow shall be subject to all 1aws, rules, regulations and
policies as are from time to time applicable to employees of the Company and of
which he has received written notice including TheStreet.com's Policy on
Investments, and will be required to comply fully with the provisions of all
such written supervisory procedures and other relevant securities and
disciplinary policies relevant to his position with the Company.
 
Section 2. Compensation.
 
(a) Annual Salary. As compensation for his services hereunder, during the Term
the Company shall pay to Morrow a salary of not less than Two Hundred and
Thirty-Five Thousand Dollars ($235,000) per annum, payable in accordance with
the Company's standard payroll policies, and less all applicable federal, state
and local withholding taxes (the "Annual Salary"). The Annual Salary shall be
reviewed at least annually during the Term at the end of each calendar year and
may be increased in the sole discretion of the Company's Chief Executive Officer
and the Compensation Committee of the Company's Board of Directors (the
"Board"); taking into consideration both the Company's and Morrow's performance
during the preceding year.
 
1

--------------------------------------------------------------------------------


 
(b) Bonus. Except as set forth in Section 4 hereof, in addition to the Annual
Salary, Morrow shall be entitled to receive additional bonus compensation under
the Company's 2007 Performance Incentive Plan (the "Plan"), payable at year end
or shortly thereafter, which may be cash and/or equity compensation, for his
employment during each calendar year of the Term (the "Annual Bonus"). Morrow's
Annual Bonus will be calculated in accordance with the formulas specified in the
Agreement for Grant of Cash Performance Award Under 2007 Performance Incentive
Plan which is attached hereto as Exhibit A and incorporated herein by reference.
Each calendar year of the Term the Company will issue a new Agreement for Grant
of Performance Based Award as determined by the Compensation Committee of the
Board of Directors. Nothing contained in this paragraph shall deprive Morrow any
rights otherwise specified in the Plan.
 
(c) In addition to the Annual Salary and the Annual Bonus, Morrow may, in the
discretion of the Compensation Committee of the Company's Board of Directors, be
granted awards under the Plan on an annual or other basis as compensation for
the performance of his services hereunder.
 
Section 3. Benefits: Expense Reimbursement.
 
During the Term, Morrow shall be eligible to participate in any group insurance,
accident, sickness and hospitalization insurance, and any other employee benefit
plans of the Company in effect during the Term and available to the Company's
executive officers, and Morrow shall have the right to reimbursement upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties hereunder. In addition. during each year of the Term,
Morrow shall be entitled to four (4) weeks of paid vacation and personal and
sick days in accordance with the Company’s policy or customary practices
applicable to executive officers.
 
Section 4. Employment Termination.


(a) At any time during the Term, and except as otherwise provided in Sec-tions
4(b) and 4(c) hereof the Company shall only have the right to terminate this
Em-ployment Agreement and Morrow’s employment with the Company hereunder, upon
written notice to Morrow, in the event Morrow engages in conduct which
constitutes “Cause." For purposes of this Employment Agreement, Cause shall mean
(i) Morrow's willful misconduct or gross negligence in the performance of his
obligations under this Employment Agreement, (ii) dishonesty or misappropriation
by Morrow relating to the Company or any of its funds, properties, or other
assets, (iii) unexcused, repeated or prolonged absence from work by Morrow
(other than as a result of, or in connection with, a disability or other
permitted cause), (iv) any unauthorized disclosure by Morrow of confidential or
proprietary information of the Company, which is reasonably likely to result in
material harm to the Company, (v) a conviction of Morrow (including entry of a
guilty or nolo contendere plea) involving fraud, dishonesty, moral turpitude, or
involving a violation of federal or state securities laws or (vi) other breach
by Morrow of this Employment Agreement and such failure or breach is not cured,
to the extent cure is possible, by Morrow within thirty (30) days after receipt
of written notice thereof from the Company to Morrow or, if cure is not
practicable within such period, if Morrow does not commence such cure and
complete the same in a reasonable time. If this Employment Agreement and
Morrow's employment with the Company hereunder is terminated for Cause, or if
Morrow voluntarily resigns from the Company without Good Reason during the Term,
the Company shall pay Morrow an amount equal to all earned but unpaid portions
of the Annual Salary, unused vacation days and any amounts equal to the short
term bonus compensation awards under the Plan that were calculated and
communicated as final to Morrow through the date of termination, and following
any such termination, Morrow shall not be entitled to receive any other
compensation or benefits from the Company hereunder.
 
(b) This Employment Agreement and Morrow's employment with the Company hereunder
may also be terminated by the Company without Cause, or by Morrow upon the
occurrence of an event constituting Good Reason. For purposes of this Employment
Agreement, "Good Reason" shall mean (i) the failure of the Company to cure a
material adverse change made by it in Morrow's functions, duties or
responsibilities in his positions with the Company as provided in this
Employment Agreement, or (ii) a reduction in the Annual Salary during the Term,
or (iii) the failure of the Company to cure any other material breach of this
Employment Agreement, or (iv) in connection with the occurrence of a Change of
Control, there is a significant reduction of Morrow's authority, duties or
responsibilities relative to his authority, duties or responsibilities in effect
immediately prior to such reduction; provided. however, that the foregoing
provision shall not include a reduction in duties or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity (as, for
example, if Morrow is not appointed as Editor-in-Chief of the acquiring
corporation, but continues to have a substantially similar scope and level of
responsibility over the affairs of the Company following such Change of
Control), or (v) Morrow's relocation by the Company or a successor thereto to a
location more than fifty (50) miles from either the Company's current
headquarters or Morrow's home address in Brooklyn, New York, provided that, in
the case of (i), (ii), or (iii) above, the Company has failed to cure the event
constituting Good Reason within thirty (30) days following written notice
thereof from Morrow.
 
2

--------------------------------------------------------------------------------


 
In the event that Morrow's employment is terminated by the Company without
Cause, or by Morrow with Good Reason, then the Company shall pay or provide to
Morrow, as his sole and exclusive remedy hereunder, upon delivery by Morrow to
the Company of a customary release, including a non-defamation provision, (A) an
amount equal to all earned but unpaid portions of the Annual Salary, unused
vacation days and any amounts equal to the short term bonus compensation awards
under the Plan that were calculated and communicated as final to Morrow through
the date of termination, (B) group life, disability, sickness, hospitalization
and accident insurance benefits equivalent to those to which Morrow would have
been entitled if he had continued working for the Company for the greater of the
balance of the Term or an additional twelve (12) month period, and (C) the
Annual Salary to the same extent to which Morrow would have been entitled if he
had continued working for the Company for the greater of the balance of the Term
and an additional twelve (12) month period. Notwithstanding the provisions of
Section 1 above, the “balance of the Term” as used in this paragraph shall mean
the original Term as renewed or extended without regard to the termination
provided for herein.
 
The benefits continuation and salary payments provided for above shall be
contingent upon Morrow's continued compliance with Sections 5 and 6 hereof and,
after the twelfth (12) month of the severance period shall be reduced, if any
severance payments remain by the corresponding benefits amounts and amounts of
cash compensation and any publicly traded or freely tradable securities
compensation (including, without limitation, securities that will become freely
tradable after a restrictive or vesting period) actually received by Morrow
after the twelfth (12) month of the severance period. Additionally, the benefits
continuation provided for in (B) above shall terminate upon Morrow's becoming
eligible for corresponding benefits in connection with new employment. Except as
set forth above, Morrow shall not be entitled to receive any other compensation
or benefits from the Company hereunder.
 
(c) This Employment Agreement and Morrow's employment with the Company hereunder
shall terminate immediately and automatically upon (i) the death or Disability
(as defined below) of Morrow, (ii) the liquidation or dissolution of the Company
or other shutdown of the business then conducted by the Company, or (iii) the
expiration of the Term. For purposes of this Employment Agreement, "Disability"
shall mean physical or mental incapacity of a nature which prevents Morrow, in
the good faith and reasonable judgment of the Company's Board of Directors, from
performing his duties under this Employment Agreement for a period of 90
consecutive days or 150 days during any year with each year under this
Employment Agreement commencing on each anniversary of the date hereof. If this
Employment Agreement and Morrow's employment with the Company hereunder is
terminated on account of (i) or (ii) above, then the Company shall pay Morrow,
or his estate, conservator or designated beneficiary, as the case may be, an
amount equal to (A) all earned but unpaid portions of the Annual Salary, unused
vacation days and any amounts equal to the short term bonus compensation awards
under the Plan that were calculated and communicated as final to Morrow through
the date of termination, and following any such termination, neither Morrow, nor
his estate, conservator or designated beneficiary, as the case may be, shall be
entitled to receive any other compensation or benefits from the Company
hereunder.
 
3

--------------------------------------------------------------------------------


 
(d) Upon the termination of this Employment Agreement pursuant to Section 4
hereof the Company shall have no further obligations under this Employment
Agreement; provided, however, that Sections 5 through 8 hereof shall survive and
remain in full force and effect.
 
Section 5. Non-Competition. Except in the event of a termination of Morrow's
employment hereunder by the Company without Cause or by Morrow for Good Reason:
 
(a) Morrow hereby agrees that, during the period from the Commencement Date
through the end of the first twelve (12) months after the cessation of Morrow's
employment with the Company, he will not engage in "Competition" with the
Company. For purposes of this Employment Agreement, Competition by Morrow shall
mean Morrow’s engaging in, or otherwise directly or indirectly being employed by
or acting as a consultant or lender to, or being a director, officer, employee,
principal, agent, stockholder, member, owner or partner of, or permitting his
name to be used in connection with the activities of any other business or
organization anywhere in the United States, or in any other geographic area in
which the Company operates or with respect to which the Company provides
financial news and commentary coverage (or from which such other business or
organization provides financial news and commentary coverage of the United
States), which engages in a business that competes with any business in which
the Company or any subsidiary is engaged (a “Competing Business”); provided
however, that, notwithstanding the foregoing, it shall not be a violation of
this Section 5(a) for Morrow to become the registered or beneficial Owner of up
to three percent (3%) of any class of the capital stock of a competing
corporation registered under the Securities Exchange Act of 1934, as amended,
provided that Morrow does not otherwise participate in the business of such
corporation.
 
(b) Morrow hereby agrees that, during the period from the Commencement Date
through the end of the first twelve (12) months after the cessation of Morrow's
employment with the Company, he will not solicit for employment or hire, in any
business enterprise or activity, any person who was employed by the Company
during the Term.
 
Section 6. Confidentiality and Intellectual Property.
 
(a) Except as otherwise provided in this Employment Agreement, at all times
during and after the Term, Morrow shall keep secret and retain in strictest
confidence, any and all confidential information relating to the Company, and
shall use such confidential information only in furtherance of the performance
by him of his duties to the Company and not for personal benefit or the benefit
of any interest adverse to the Company's interests. For purposes of this
Employment Agreement, "confidential information" shall mean any information,
including, without limitation, plans, specifications, models, samples, data,
customer lists and customer information, computer programs and documentation,
and other technical and/or business information, in whatever form, tangible or
intangible, that can be communicated by whatever means available at such time,
that relates to the Company’s current business or future business contemplated
during the Term, or that relates to the products or services offered or
contemplated during the Term to be offered by the Company or the development
thereof and any information received from others that the Company is obligated
to treat as confidential or proprietary provided that such confidential
information shall not include any information that (a) has become generally
available to the public other than as a result of a disclosure by Morrow, or (b)
was available to or became known to Morrow prior to the disclosure of such
information on a non-confidential basis without, to Morrow’s knowledge, breach
of any duty of confidentiality from any party to the Company, and shall not
disclose such confidential information to any Person other than the Company,
except as may be required by law or court or administrative order (in which
event Morrow shall so notify the Company as promptly as practicable). Upon
termination of the Term for any reason, Morrow shall return to the Company all
copies, reproductions and summaries of confidential information in his
possession and erase the same from all media in his possession, and, if the
Company so requests, shall certify in writing that he has done so. All
confidential information is and shall remain the property of the Company as
applicable (or, in the case of information that the Company received from a
third party which it is obligated to treat as confidential, then the property of
such third party).
 
4

--------------------------------------------------------------------------------


 
(b) All Intellectual Property (as hereinafter defined) and Technology (as
hereinafter defined) created, developed, obtained or conceived of by Morrow
during the Term, and all business opportunities presented to Morrow during the
Term, shall be owned by and belong exclusively to the Company, provided that
they reasonably and principally relate to any of the business of the Company on
the date of such creation, development, obtaining or conception, and Morrow
shall (i) promptly disclose any such Intellectual Property, Technology or
business opportunity to the Company, and (ii) execute and deliver to the
Company, without additional compensation, such instruments as the Company may
require from time to time to evidence its ownership of any such Intellectual
Property, Technology or business opportunity. For purposes of this Employment
Agreement, the term "Intellectual Property" means and includes any and all
trademarks, trade names, service marks, service names, patents, copyrights, and
applications therefore, and the term "Technology” means and includes any and all
trade secrets, proprietary information, inventions, discoveries, know-how,
formulae, processes and procedures.
 
Section 7. Covenants Reasonable.
 
The parties acknowledge that the restrictions contained in Sections 5 and 6
hereof are a reasonable and necessary protection of the immediate interests of
the Company, and any violation of these restrictions would cause substantial
injury to the Company and that the Company would not have entered into this
Employment Agreement, without receiving the additional consideration offered by
Morrow in binding himself to any of these restrictions. In the event of a breach
or threatened breach by Morrow of any of these restrictions, the Company shall
be entitled to apply to any court of competent jurisdiction for an injunction
restraining Morrow from such breach or threatened breach; provided however. that
the right to apply for an injunction shall not be construed as prohibiting the
Company from pursuing any other available remedies for such breach or threatened
breach.
 
Section 8. No Third Party Beneficiary.
 
This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. "Person" shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association; trust or other unincorporated organization or entity.
 
Section 9. Notices.
 
Unless otherwise provided herein, any notice; exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt, or mailed
by regjstered or certified mail (return receipt requested), to the party to whom
it is given at such party's address set forth below such party's name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto. Any notice or other communication shall be
deemed to have been given as of the date so personally delivered or transmitted
by telecopy or like transmission or on the next business day when sent by
overnight delivery service.
 
Section 10. Representations.
 
The Company hereby represents and warrants that the execution and delivery of
this Employment Agreement and the performance by the Company of its obligations
hereunder have been duly authorized by all necessary corporate action of the
Company.
 
Section 11. Amendment.
 
This Employment Agreement may be amended only by a written agreement signed by
the parties hereto.
 
5

--------------------------------------------------------------------------------


 
Section 12. Assignment, Delegation and Binding Effect.
 
Neither party may assign any of its rights or delegate any performance under
this Employment Agreement without the prior written consent of the other,
provided, however, that, subject to the following paragraph, the Company may
assign this Employment Agreement without Morrow's prior written consent (i) in
connection with any merger, consolidation, any sale of all or substantially all
of the Company's assets or any other transaction in which more than fifty
percent (50%) of the Company's voting securities are transferred; or (ii) to any
subsidiary, affiliate, joint venture, partnership or limited liability company
in which the Company has a majority interest. Any purported assignment of rights
or delegation of per-formance in violation of this Section is void. None of
Morrow's rights under this Employment Agreement shall be subject to any
encumbrances or the claims of Morrow's creditors.
 
This Employment Agreement shall bind and benefit the Company and any successor
organization which shall succeed to the Company by merger or consolidation or
operation of law, or by acquisition of all or substantially all of the assets of
the Company (provided that a successor by way of acquisition of assets shall
have undertaken in writing to assume the obligations of the Company hereunder).
 
Section 13. Governing Law.
 
This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state and without regard to its conflict of laws
provisions.
 
Section 14. Severabi1ity.
 
If any provision of this Employment Agreement, including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowable by
applicable law. To the extent permitted by applicable law, each party hereto
waives any provision of law that renders any provision of this Employment
Agreement invalid, illegal or unenforceable in any way.
 
Section 15. Execution in Counterparts.
 
This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.
 
Section 16. Entire Agreement.
 
This Employment Agreement, together with Exhibit A, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, between the parties with respect to the subject matter hereof and
thereof.
 
Section 17. Titles and Headings.
 
Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.
 
6

--------------------------------------------------------------------------------


 
Section 18. Conflicts of Interest.
 
Morrow specifically covenants, warrants and represents to the Company that he
has the full, complete and entire right and authority to enter into this
Employment Agreement that he has no agreement, duty, commitment or
responsibility of any kind or nature whatsoever with any corporation,
partnership, firm, company, joint venture or other entity or other Person which
would conflict in any manner whatsoever with any of his duties, obligations or
responsibilities to the Company pursuant to this Employment Agreement that he is
not in possession of any document or other tangible property of any other Person
of a confidential or proprietary nature which would conflict in any manner
whatsoever with any of his duties, obligations or responsibilities to the
Company pursuant to his Employment Agreement, and that he is fully ready,
willing and able to perform each and all of his duties, obligations and
responsibilities to the Company pursuant to this Employment Agreement.
 
Section 19. Consent to Jurisdiction.
 
Morrow and the Company each hereby irrevocably submits to the jurisdiction of
any New York State or Federal court sitting in the City of New York in any
action or proceeding to enforce the provisions of this Employment Agreement; and
waives the defense of inconvenient forum to the maintenance of any such action
or proceeding.
 
Section 20. Section 409A.
 
(a) Notwithstanding any provision of this Employment Agreement to the contrary,
if Morrow is a "specified employee" as defined under Section 409A ("Section
409A") of the Internal Revenue Code of 1986, as amended or any regulations or
Treasury guidance promulgated thereunder, Morrow shall not be entitled to any
payments upon a termination of his employment until the earlier of (i) the date
which is six months after his termination of employment for any reason other
than death or (it) the date of his death. The provisions of this Section 20(a)
shall only apply if required to comply with Section 409A.
 
(b) If any provision of this Employment Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Morrow to
incur any additional tax or interest under Section 409A, the parties agree to
negotiate in good faith to reform such provision in such manner as to maintain,
to the maximum extent practicable, the original intent and economic terms of the
applicable provision without violating the provisions of Section 409A.
 
7

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.NC.
 
/s/ David Morrow
David Morrow
838 President Street Place Apt. #2
Brooklyn, NY 11217
 
THESTREET.COM. INC.
 
By: /s/ Thomas J. Clarke, Jr.
Thomas J. Clarke, Jr.
Chief Executive Officer
 
14 Wall Street
15th Floor
New York. NY 10005 Telephone
No.: (212) 321-5000 Fax No.: (212) 321-5014




--------------------------------------------------------------------------------


